DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 12/23/2021.
	Claims 16, 17, 21, 23, 26, 27, and 30-34 remain pending.
	Claims 26, 33, and 34 remain withdrawn as being drawn to non-elected groups or species.
	Claims 1-15, 18-20, 22, 24, 25, 28, and 29 are cancelled.
	Claims 16, 18, 27, 30, 33, and 34 are currently amended.
	Claims 16, 17, 21, 23, 27, and 30-32 are currently under consideration to the extent that they read upon Applicant’s elected species.  
	Note, Applicant elected: 
behenyltrimethylammonium chloride as component (a),
cetearyl alcohol as component (b),
hydroxyl(C1-C4)alkylcellulose as component (c),
polyurethane polyether as component (d), and 
aminosilicone as a present optional ingredient.

Rejections Maintained and Made Again – in view of Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 21, 23, 27, and 30-32 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over McKelvey et al (EP 1088543)(IDS Reference).
McKelvey teaches a hair care composition comprising a cationic surfactant present in an amount of 0.1-10%, wherein the cationic surfactant structure taught in paragraph [0033] includes Applicant’s elected species of behenyltrimethylammonium chloride (component (a)).  McKelvey further exemplifies the use of a combination of 1.2% cetyl alcohol and 0.8 stearyl alcohol (also known as cetearyl alcohol)(component (b)) (see entire document, for instance, Examples XI and XIII).  Regarding component (c), McKelvey teaches that viscosity modifying agents and suspending agents such as 
McKelvey, while teaching all of the instantly claimed components as well as ranges that overlap the instantly claimed ranges, does not exemplify all of Applicant’s elected species within a singular example.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize components taught by McKelvey, for the intended uses of McKelvey, within the invention of McKelvey.  One would have been motivated to do so since McKelvey teaches that the components taught within McKelvey are useful for use with the invention of McKelvey.  It is noted that MPEP 2144.07 states “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) […] “[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.)”.  Additionally, MPEP 2144.06(II) states “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)”.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Additionally, MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
Response to Arguments
Applicant argues in the Remarks filed 12/23/2021 that the amendments have paralleled the claims in such a way as to be commensurate in scope with the declaration filed 12/11/2020, wherein Applicant believes that in light of the data, Applicant believes that criticality has been established.  Applicant’s argument is not found persuasive.  Specifically, while the amendments do bring the claims closer to being commensurate in scope with the data presented, the data has not established that the results are due to the ratio of the components, rather than merely the result of utilizing a results effective variable, i.e. more of component (c), which is taught by 

Claims 16, 17, 21, 23, 27, and 30-32 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous (GNPD – Conditioner) (IDS Reference – 08/07/2018) in view of McKelvey et al (EP 1088543)(IDS Reference - 02/02/2018).
Anonymous teaches a hair care composition comprising a cationic surfactant distearyldimonium chloride (component a), a fatty alcohol cetearyl alcohol (component b), hydroxyethylcellulose (component c), and the nonionic associative polymer PEG-150/stearyl alcohol/SMDI (component d) (see entire document, for instance, box labeled Product Information).  
Anonymous, while teaching a singular composition exemplifying all four of the required components, does not directly teach the amounts of said components.  
McKelvey teaches a hair care composition comprising a cationic surfactant present in an amount of 0.1-10%, wherein the cationic surfactant structure taught in paragraph [0033] includes Applicant’s elected species of behenyltrimethylammonium chloride (component (a)).  McKelvey further exemplifies the use of a combination of fatty 
It would have been obvious to one of ordinary skill in the art to utilize and optimize the amounts of McKelvey for the composition and components of Anonymous.  One would have been motivated to do so since Anonymous teaches that the components are known to be useful together, as evidenced by their on sale event.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Additionally, one would have been motivated to utilize the components taught by McKelvey for components (a)-(d) either in combination with, or in place of, the components taught by Anonymous.  One would have been motivated to do so since Anonymous teaches components for a prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Response to Arguments
Applicant argues in the Remarks filed 12/23/2021 that the amendments have paralleled the claims in such a way as to be commensurate in scope with the declaration filed 12/11/2020, wherein Applicant believes that in light of the data, Applicant believes that criticality has been established.  Applicant’s argument is not found persuasive.  Specifically, while the amendments do bring the claims closer to being commensurate in scope with the data presented, the data has not established that the results are due to the ratio of the components, rather than merely the result of utilizing a results effective variable, i.e. more of component (c), which is taught by McKelvey to be a viscosity modifying agent and suspending agent.  This is particularly the case since the property that is evaluated in the declaration is related to the distribution of the composition, which would directly be affected by the viscosity of the composition and the degree of suspending agent present.  It is noted that data could be useful should it show the same amount of component (c) in combination with varying ratios in and out of the instantly claimed range.  However, such data has not been presented.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.